Citation Nr: 0729992	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for scoliosis 
(dextrorotatory) and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from September 1965 to October 
1968 and from January 14, 1991, to January 18, 1991.  The 
veteran also had Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2004 rating decision, the RO also denied 
entitlement to service connection for post-traumatic stress 
disorder.  In July 2004, the veteran submitted a notice of 
disagreement as to that issue.  In an October 2004 written 
statement, the veteran indicated she wished to withdraw the 
issue.  Therefore it is not before the Board at this time, 
and we will confine the present discussion to the issue as 
set forth above.


FINDINGS OF FACT

1.  In August 1999, the RO denied the veteran's claim of 
entitlement to service connection for dextroscoliosis.  The 
veteran did not initiate an appeal, and the RO's decision 
became final.

2.  Some of the evidence received since the August 1999 
rating decision is not cumulative or redundant of evidence 
previously considered, and some of that evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim, 
sufficient to reopen the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's scoliosis 
(dextrorotatory) is related to military service, or related 
to the veteran's service-connected residuals of pelvic 
fracture.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO rating decision in August 1999, and thus the 
claim of entitlement to service connection for scoliosis 
(dextrorotatory) is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  Scoliosis (dextrorotatory) was not incurred in or 
aggravated by service, nor is it secondary to service-
connected status post fracture of the pubic rami.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of her claim.  In 
June 2003, the RO sent the veteran a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The June 2003 letter informed the veteran that VA 
would assist her in obtaining evidence necessary to support 
her claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records showing she has a current disability as 
well as records showing a relationship between her claimed 
disability and service and to provide new and material 
evidence, or to provide a properly executed release so that 
VA could request the records for her.  Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  The veteran was also specifically 
asked to provide "any" evidence in her possession that 
pertained to her claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
March 2007 SOC provided her with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in June 2007.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
last year.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In an August 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection because 
her pubic ramus fractures had healed without residuals.  
Therefore, there was no basis to believe that her scoliosis 
was related to her injury.  There was no known clinical 
association between pubic ramus fracture and scoliosis.

Since that rating decision, the veteran submitted a private 
treatment record dated in February 2003.  In it, P.S., M.D., 
indicated that the veteran's right sacroiliac joint was 
subluxed superiorly and was now elevated.  This raised her 
right hemipelvis.  She was noted to have a dextrorotatory 
scoliosis of the lumbar spine, which was secondary to the 
elevation of her hemipelvis.  The Board notes that the 
veteran's right sacroiliac subluxation was a part of her 
service-connected disability.  Therefore, the Board finds 
that the February 2003 evidence from Dr. S is new and 
material.  It was not associated with the claims file at the 
time of the previous rating decision, and it relates to the 
unestablished fact of whether the scoliosis is related to the 
veteran's service-connected disability.  To this extent, the 
veteran's claim is granted, as to reopening the claim.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim of entitlement to service connection for 
scoliosis (dextrorotatory) on a de novo basis.

III.  Service Connection

The veteran contends that her diagnosed dextrorotatory 
scoliosis is secondary to her service-connected status post 
fracture of the right pubic rami and periacetabulum with 
right sacroiliac subluxation, pelvic inequality, and 
secondary length discrepancy.  The applicable laws and 
regulations are noted above.

An August 1996 radiology report indicated there was a minimal 
dextro-rotoscoliosis of the lumbar spine.

An October 1996 private treatment record shows the veteran 
complained of persistent back pain since her injury in 
service.  On examination, there was clear scoliosis with the 
lumbar apex to the right and the upper thoracic to the left.

In January 1998, the veteran underwent VA spine examination.  
There was no gross evidence of scoliosis on forward bending.  
An X-ray showed lumbar spine disc space narrowing with 
sclerosing.

In June 1999, the veteran underwent VA examination.  She 
complained of upper and lower back pain.  The examiner 
reviewed the claims file and noted a January 1989 report of 
lumbar spine X-rays showing minimal scoliosis.  On 
examination, there was no evidence of leg length discrepancy.  
However, there was evidence of scoliosis upon stance.  The 
thoracolumbar spine showed a right scoliosis of a moderate 
degree.  Radiographs showed a very mild convex right 
scoliosis at the thoracolumbar junction.  The diagnosis was 
scoliosis and pelvic obliquity.

The examiner saw no evidence of sacroiliac instability in the 
veteran, and noted that the pubic ramus fractures had all 
healed.  The known history following healing of the pubic 
ramus fractures was of complete resolution, without 
residuals.  The examiner saw no basis on which to believe 
that the veteran's thoracolumbar spine scoliosis is related 
to her active duty injury.  The thoracolumbar spine scoliosis 
and degenerative findings were found to be independent 
phenomena and not related to the injury in January 1991.  
There was no known clinical association between the pubic 
ramus fracture and scoliosis.  There was also no evidence of 
injury to the spine on clinical examination.

In a February 2003 private treatment record, Dr. S took the 
veteran's account of her injury in service.  She complained 
of pain in her back.  On examination, the veteran had a 
shortened right leg.  She had considerable tenderness in the 
low back.  Anterior and posterior X-rays of the pelvis showed 
a healed medial acetabular fracture on the right, which left 
the joint quite normal appearing.  She also had healed 
fractures of the right inferior and superior pubic rami.  The 
right sacroiliac joint was apparently subluxed superiorly, 
and was now elevated compared to the left side.  This raised 
her right pelvis, and because of this, she had a 
dextrorotatory scoliosis of the lumbar spine, which was 
secondary to the elevation of the hemipelvis.  The diagnosis 
was dextrorotatory scoliosis of the lumbar spine.

In March 2004, the veteran again underwent VA examination.  
The claims file was reviewed.  X-rays showed right superior 
and inferior rami fractures, which were healed, and 
subluxation of the left sacroiliac joint.  X-rays of the 
spine showed thoracic and lumbar scoliosis.  On examination, 
the veteran had a right thoracic thoracolumbar rotation with 
bending.  A block test was performed, and her rotation was 
unchanged.  The impression was scoliosis.  The examiner felt 
that because the veteran's scoliosis is rotatory in nature, 
it was not due to the leg length discrepancy.  This was 
further supported by the fact that, with a block test, the 
scoliosis did not correct.  Therefore, the examiner concluded 
that it has nothing to do with her pelvic fracture, but 
rather is likely congenital in nature.  If scoliosis were 
present to compensate for leg length discrepancy, the 
examiner would expect it to be without rotation.  However, 
the veteran's scoliosis is rotatory in nature.

Based upon a review of the record, the Board finds that there 
is a lack of evidence to show that the veteran's scoliosis is 
due to her military service, or, more specific to this 
appeal, secondary to her service-connected disability.  The 
evidence shows that there are three medical opinions 
regarding the etiology of the veteran's diagnosed scoliosis.  
These are the June 1999 and March 2004 VA examination reports 
and the February 2003 private medical record.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In evaluating these pieces of medical evidence, the Board 
notes that the private physician did not review the veteran's 
claims file, while both the VA examiners did conduct this 
review.  Therefore, the VA examiners were able to assess the 
veteran's in-service injury based on the contemporaneous 
medical evidence, while the private physician was not.  In 
addition, Dr. S provided a conclusion that the veteran's 
scoliosis was due to her right hemipelvis raise, but did not 
provide an explanation for this conclusion.  Such a bare 
conclusion is not adequate to award service connection, where 
there is no rationale given.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  This stated opinion, then, 
falls short of the level of probative value necessary for an 
award of service connection.

The Board finds the VA examination reports more probative.  
In particular, the March 2004 VA examiner provided an opinion 
that the veteran's scoliosis is congenital in origin and not 
related to military service, and provided a complete 
rationale using the results obtained from clinical 
examination.  In addition, the June 1999 VA examiner relied 
on the medical evidence of the veteran's initial injury in 
finding that no spine injury had been incurred at that time.  
As indicated above, in comparison, Dr. S did not provide a 
rationale for his opinion.  Therefore, the Board finds that 
the opinions of the VA examiners are more persuasive, and 
service connection must be denied on this basis.

The Board recognizes that the veteran believes that her 
scoliosis is the result of her pelvic fracture in service.  
The veteran's sincerity is not in question, but she is not 
shown to be competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  We recognize that laypersons may be 
competent to aver or testify as to the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, No. 07-7029 (Fed. Cir. July 3, 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the question of 
whether one injury and its residuals is a causative factor in 
another disability is a complex determination which requires 
specialized training to resolve, and is therefore not 
susceptible of lay diagnosis.  

As the evidence preponderates against the claim of 
entitlement to service connection for scoliosis 
(dextrorotatory), the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

The reopened claim seeking service connection for scoliosis 
(dextrorotatory) is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


